DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the papers filed on 6/24/19.
2.	The instant application claims foreign priority to 201811327483.0, filed 11/08/2018 in China.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12/10/19 and 7/15/21 are being considered by the examiner.

International Search Report is made of record
5.	During the prosecution of the parent CN 201811327483.0 application the examiner has indicated claims 1-10, which are similar to instant claims 1-9 are not novel. Also, the subject matter of claims 11 and 12 has been considered as obvious (International search report and first office action; cited in the IDS of 7/15/21.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (WO 2018/133325 published Jul. 26, 2018). The citation of Hu in this office action is from Machine translation of the ‘325 publication in English.
	The International search report has been modified to conform to the prosecution of US application.
	Claim interpretation: Instant claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	With regard to the preamble of “A gene chip”, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A gene chip” merely set forth the intended use or purpose of the claimed components but do not limit the scope of the claims.


	
    PNG
    media_image1.png
    425
    751
    media_image1.png
    Greyscale

	The teachings of fluorescence chip as discussed above meets the limitation of a gene chip comprises a substrate and a positioning device fixed to an upper surface of the substrate, the positioning device is provided with a receiving chamber for receiving .

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (as cited above).
	Claim interpretation: As discussed above in section 8.
	Claims 2-9 are dependent from claim 1.
	Regarding claim 1, Hu teaches a fluorescence chip comprising a base 101 of each fluorescent module 10 is connected as one body to facilitate a relatively concentrated surface light source emitted from the fluorescent chip in actual use. Preferably, the base 101 may be integrally formed, that is, the base 101 may be formed of a complete block material having a good heat dissipation effect. For example, the base 101 may be an aluminum substrate having a rectangular parallelepiped shape. A plurality of concave structures are provided on one plane of the aluminum substrate, and the spaces defined by the concave structures are equally spaced between adjacent concave structures, and the spaces defined by the concave structures are accommodation chambers 102. Functional material 103, which may be a wavelength converting material or a scattering material, is applied at the bottom of the receiving cavity 102 (Fig. 1 as shown above and Abstract). 
	The artisan would recognize that the teachings of fluorescence chip as discussed above meets the limitation of a gene chip comprises a substrate and a positioning device fixed to an upper surface of the substrate, the positioning device is provided with a receiving chamber for receiving the microbeads, the receiving chamber being formed 
	Regarding claims 2-9, the artisan would recognize that in order to facilitate the flow of the liquid, it is easily conceivable to design a plurality of spaced apart positioning blocks comprising a number of positioning parts, at least one of which towards the receiving cavity is also a conventional design in combination with specific requirements. The height direction of the positioning means is directed close to the upper surface of the substrate, and the positioning part is also of a design easily conceivable in connection with Hu, away from the centerline of the receiving cavity. In order to improve the utilization of the positioning blocks, one skilled in the art is motivated to design that adjacent two of said positioning means can share at least one of said positioning blocks, the number of positioning blocks and positioning portions and the arrangement in which the positioning blocks and positioning portions are evenly distributed and gradually narrowed in the circumferential direction can be determined as desired and gene chip made of transparent materials is a common design of the chip. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of spaced apart positioning blocks comprising a number of positioning parts, at least one of which towards the receiving cavity with a reasonable expectation of success with the expected benefit of generating plurality of cavities. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves general knowledge in the art.
s 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (as cited above) in view of Takagi (US 7,253,006 issued Aug. 7, 2007).
	Hu and Takagi teaches fluorescence chip and therefore are analogous arts. The teachings of Takagi are specifically applied for the limitation of bead coated with a fluorescent material and fixed in the cavity of claim 10, which has the advantage of bead having larger surface area, which results in higher sensitivity, involving a lower risk of mutual contamination among adjacent spots.
	Regarding claim 10, Hu teaches a fluorescence chip comprising a base 101 of each fluorescent module 10 is connected as one body to facilitate a relatively concentrated surface light source emitted from the fluorescent chip in actual use. Preferably, the base 101 may be integrally formed, that is, the base 101 may be formed of a complete block material having a good heat dissipation effect. For example, the base 101 may be an aluminum substrate having a rectangular parallelepiped shape. A plurality of concave structures are provided on one plane of the aluminum substrate, and the spaces defined by the concave structures are equally spaced between adjacent concave structures, and the spaces defined by the concave structures are accommodation chambers 102. Functional material 103, which may be a wavelength converting material or a scattering material, is applied at the bottom of the receiving cavity 102 (Fig. 1 as shown above and Abstract). 
	The artisan would recognize that the teachings of fluorescence chip as discussed above meets the limitation of a gene chip comprises a substrate and a positioning device fixed to an upper surface of the substrate, wherein the at least one positioning device comprises a receiving cavity configured to receive the bead, wherein the 
	Hu does not specifically teach that the bead is coated with a fluorescent material and bead fixed in the cavity, which is taught by Takagi, who is in the same field of endeavor, teaches a bead array comprising concave wells (column 4, lines 5-15), wherein bead is fixed on the surface of well (column 5, lines 21-31), wherein the biological substance serving as probe is fixed (column 3, lines 48-51), wherein the biological substance comprise nucleic acid (column 3, lines 11-28). Takagi also teaches that the bead coated with a fluorescent material and fixed in the cavity has the advantage of bead having larger surface area, which results in higher sensitivity, involving a lower risk of mutual contamination among adjacent spot (column 1, lines 60-65), thus providing motivation to include the bead coated with fluorescent material and fixed in the cavity, thereby increasing the sensitivity of the detection of target nucleic acid, which increases the utilities of the fluorescence chip of Hu.
	One having ordinary skill in the art would recognize that including the bead coated with the fluorescent material in the gene chip of Hu some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for the benefit of increasing the utilities of the fluorescence chip of Hu
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bead coated with the fluorescent material of Takagi in the bead coated with the fluorescent material in the 
	Regarding claims 11-19, the artisan would recognize that in order to facilitate the flow of the liquid, it is easily conceivable to design a plurality of spaced apart positioning blocks comprising a number of positioning parts, at least one of which towards the receiving cavity is also a conventional design in combination with specific requirements. The height direction of the positioning means is directed close to the upper surface of the substrate, and the positioning part is also of a design easily conceivable in connection with Hu, away from the centerline of the receiving cavity. In order to improve the utilization of the positioning blocks, one skilled in the art is motivated to design that adjacent two of said positioning means can share at least one of said positioning blocks, the number of positioning blocks and positioning portions and the arrangement in which the positioning blocks and positioning portions are evenly distributed and gradually narrowed in the circumferential direction can be determined as desired and gene chip made of transparent materials is a common design of the chip. 
	Furthermore, CN1464071A, 20031231 discloses mosaic high-throughput gene chip detection techniques and kits, specifically disclosed (see page 3 of the description of c’071 document): Beads are porous or solid bodies of uniform size formed from any machinable material or composite material, such as glass, plastic, dextran, sucrose, agarose, polymeric synthetic materials, cellulose, latex, silica gel, chromatographic 
 	Schmidt (US 2019/036091, effective filing date Feb. 20, 2017) discloses a fluorescent bead in the channel (Fig. 3A and its associated descriptions in the text). Also the use of metallic materials is therefore readily envisaged by those skilled in the art in the light of the teachings of and microbeads comprising a body and a coating are also common designs, the materials of which may be routinely selected.
	For the reasons discussed above the subject matter of claims 10-19 are obvious improvements over ‘071 publication and Schmidt.
	Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to conjugate oligonucleotide DNA to antibody, and there were a number of methodologies available to do so.  The skilled artisan would have reason to try the components as discussed above with reasonable expectation that at least one would be successful.  	Thus, it would have been prima facie obvious to one ordinary skilled in the art 

Note to the Applicant
12.	The applicant is encouraged to contact the examiner to discuss the allowable subject matter before replying to this office action.


Conclusion
13.	No claims are allowed.	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634